DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-27, 29, 30, 33-38, 41-45 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2014/0018617	Kohno		Endoscope Device
US 2008/0188871	Smith		Direct Drive Methods
US 2010/0137681 	Ewers		Endoscopic Instrument Management System
US 2010/0069710	Yamatani	Treatment Method
US 2014/0378761	Zorn		Motorized and Modular Instrumentation Device
US 2014/0163318	Swanstrom	Method and System for Transhiatal Esophagectomy
US 2011/0060183	Castro		Multi-Instrument Access Devices and Systems
US 2009/0287043	Naito		Electric Medical Instrument Fitting
US 2014/0114126	Dresher		Universal Endoscope Attachment System
US 2009/0312645	Weitzner	Methods and Devices for Accessing Anatomic Structures
US 2008/0045803	Weitzner	Procedural Cannula and Support System
US 2014/0163327	Swanstrom	Method and System for Remote Thyroidectomy
US 2009/0312645	Weitzner	Methods and Devices for Accessing Anatomic Sturctures
US 2007/0299387	Williams	System and Method for Multi-Instrument Surgical Access

US 2011/0152878	Trusty		Interface Systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        January 22, 2021